Case 2:19-cv-04088-BMS Document 1-8 Filed 09/06/19 Page 1 of 16




                    Exhibit 8
                  Case 2:19-cv-04088-BMS Document 1-8 Filed 09/06/19 Page 2 of 16


Danielle Murphy

From:                         Brenda Smith <bsmith@bristoladv.com>
Sent:                         Thursday, June 22, 2017 8:52 AM
To:                           Andrew Giannone
Subject:                      FW: Broad Reach 2016 Audited Financials
Attachments:                  Broad Reach 2016 - Final.pdf


Here you go, finally.




                                                      1
Case 2:19-cv-04088-BMS Document 1-8 Filed 09/06/19 Page 3 of 16




                   Broad Reach Capital, LP
                     Financial Statements

                      December 31, 2016
                 Case 2:19-cv-04088-BMS Document 1-8 Filed 09/06/19 Page 4 of 16

Broad Reach Capital, LP
Table of Contents
December 31, 2016
____________________________________________________________________


                                                                                                                                         Page(s)

Independent Auditor’s Report…......................................................................................................... 1

Financial Statements

Statement of Assets, Liabilities and Partners’ Capital..................... ..................................................... 2

Condensed Schedule of Investments…………….................................................................................3-5

Statement of Operations........................................................................................................................... 6

Statement of Changes in Partners’ Capital.............................................................................................. 7

Notes to Financial Statements............................................................................................................ 8-12

____________________________________________________________________
                   Case 2:19-cv-04088-BMS Document 1-8 Filed 09/06/19 Page 5 of 16


                                            Sanville & Company
                                             CERTIFIED PUBLIC ACCOUNTANTS
ROBERT F. SNAVILLE, CPA                                                                                       MEMBERS OF
MICHAEL T. BARANOWSKY, CPA                                                                              AMERICAN INSTITUTE OF
JOHN P. TOWNSEND, CPA                  1514 OLD YORK ROAD ABINGTON, PA 19001                        CERTIFIED PUBLIC ACCOUNTANTS
                                                                                                      PENNSYLVANIA INSTITUTE OF
                                            (215) 884-8460  (215) 884-8686 FAX                     CERTIFIED PUBLIC ACCOUNTANTS



                                              17 BATTERY PLACE, 11th FLOOR
                                                   NEW YORK, NY 10004
                                                      (212) 709-9512

                                       INDEPENDENT AUDITOR'S REPORT
     To the Partners of
     Broad Reach Capital, LP

     Report on the Financial Statements
     We have audited the accompanying financial statements of Broad Reach Capital, LP (the “Fund”), which comprise
     the statement of assets, liabilities and partners’ capital, including the condensed schedule of investments, as of
     December 31, 2016, and the related statements of operation and changes in partners’ capital for the year then ended,
     and the related notes to the financial statements.
     Management’s Responsibility for the Financial Statements
     Management is responsible for the preparation and fair presentation of these financial statements in accordance with
     accounting principles generally accepted in the United States of America; this includes the design, implementation,
     and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are
     free from material misstatement, whether due to fraud or error.
     Auditor’s Responsibility
     Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit
     in accordance with auditing standards generally accepted in the United States of America. Those standards require
     that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of
     material misstatement.
     An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the
     financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the
     risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk
     assessments, the auditor considers internal control relevant to the Fund’s preparation and fair presentation of the
     financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the
     purpose of expressing an opinion on the effectiveness of the Fund’s internal control. Accordingly, we express no
     such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the
     reasonableness of significant accounting estimates made by management, as well as evaluating the overall
     presentation of the financial statements.
     We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit
     opinion.
     Opinion
     In our opinion, the financial statements referred to above present fairly, in all material respects, the financial
     position of Broad Reach Capital, LP as of December 31, 2016, and the results of its operations and changes in
     partners’ capital for the year then ended in accordance with accounting principles generally accepted in the United
     States of America.

     Abington, Pennsylvania
     June 20, 2017


                                                               1
            Case 2:19-cv-04088-BMS Document 1-8 Filed 09/06/19 Page 6 of 16

Broad Reach Capital, LP
Statement of Assets, Liabilities and Partners' Capital
December 31, 2016


Assets
Investments in securities, at value (cost $84,914,282)                                         $ 106,283,356
Collateralized structured notes receivable                                                         7,517,295
Short-term notes receivable                                                                        1,200,000
Cash                                                                                               6,650,658
Dividends receivable                                                                                 421,017
Interest receivable                                                                                  153,902

          Total assets                                                                         $ 122,226,228


Liabilities and Partners' Capital
Securities sold, not yet purchased, at value (proceeds $72,439,306)                            $   77,823,205
Due to broker                                                                                       4,204,194
Accounts payable                                                                                      125,344

          Total liabilities                                                                        82,152,743

Partners' Capital
    Limited partners                                                                               40,073,485

          Total partners' capital                                                                  40,073,485

          Total liabilities and partners' capital                                              $ 122,226,228




                  The accompanying notes are an integral part of these financial statements.


                                                         2
              Case 2:19-cv-04088-BMS Document 1-8 Filed 09/06/19 Page 7 of 16
Broad Reach Capital, LP
Condensed Schedule of Investments
December 31, 2016                                                ,

                                                                                  Percentage of
                                                                     Fair           Partners'
Investments in securities                        Shares              Value           Capital
Common stocks
  United States

 Technology
  Qualcomm Inc                                      34,500   $        2,249,400              5.6%
  Microsoft Corp                                    40,000            2,485,600              6.2%
  International Business Machines                   16,800            2,788,632              7.0%
  Nvidia Corp                                      217,300           23,194,602             57.9%
  Other Technology                                                    9,260,251             23.1%
 Total Technology                                                    39,978,485             99.8%

 Industrial Goods
   Deere & Co                                       34,900            3,596,096              9.0%
   General Electric Co                             140,800            4,449,280             11.1%
   Other Industrial Goods                                             1,120,359              2.8%
 Total Industrial Goods                                               9,165,735             22.9%

 Basic Materials
  Chevron Corp                                      37,100            4,366,670             10.9%
  Other Basic Materials                                               4,411,935             11.0%
 Total Basic Materials                                                8,778,605             21.9%

 Consumer Services
  Wal-mart Stores Inc                               82,900            5,730,048             14.3%
  Walt Disney Co                                    20,900            2,178,198              5.4%
  Other Consumer Services                                             3,305,170              8.3%
 Total Consumer Services                                             11,213,416             28.0%

 Consumer Goods
  Coca Cola Company                                181,900            7,541,574             18.8%
  Other Consumer Goods                                                2,718,119              6.8%
 Total Consumer Goods                                                10,259,693             25.6%

 Financial Services
   JP Morgan Chase & Co                            101,900            8,792,951             21.9%
   Other Financial Services                                           3,136,812              7.9%
 Total Financial Services                                            11,929,763             29.8%

 Healthcare                                                           3,461,300              8.6%
 Utilities                                                              692,953              1.7%

 Total United States (cost $72,713,465)                              95,479,950            238.3%




                                             3
            Case 2:19-cv-04088-BMS Document 1-8 Filed 09/06/19 Page 8 of 16
Broad Reach Capital, LP
Condensed Schedule of Investments (Continued)
December 31, 2016

                                                                                              Percentage of
                                                                                 Fair           Partners'
Investments in securities (Continued)                           Shares           Value           Capital
Common stocks (Continued)
  Mexico

 Financial Services                                                          $      90,131               0.2%
 Industrials - Transportation                                                      142,847               0.4%
 Consumer Services                                                                  53,766               0.1%
 Basic Materials                                                                    48,274               0.1%
 Total Mexico (cost $375,125)                                                      335,018               0.8%

 Brazil

 Consumer Goods                                                                     601,370              1.5%
 Energy                                                                             880,513              2.2%
 Financial Services                                                                 723,830              1.8%
 Information Technology                                                              66,386              0.2%
 Real Estate                                                                        210,573              0.5%
 Telecommunications                                                                 138,138              0.3%
 Utilities                                                                          429,928              1.1%
 Total Brazil (cost $3,469,859)                                                   3,050,738              7.6%

 Total Investments in Common Stocks (cost $76,558,449)                           98,865,706            246.7%

Exchange Traded Funds
 United States

  Commodity                                                         6,600           208,230              0.5%
  Diversified Emerging Mkts                                         4,600           163,510              0.4%
  Equity Energy                                                    22,400           747,040              1.8%
  Japan Stock                                                      14,900           738,146              1.8%
  Large Blend                                                         400            89,412              0.2%
  Latin America Stock                                               4,300           143,362              0.4%
  Real Estate                                                      14,600           814,374              2.0%
  Volatility                                                        2,100            96,051              0.2%
 Total Investments in Exchange Traded Funds (cost $2,987,794)                     3,000,125              7.4%

Master Limited Partnership
 United States (cost $350,936)                                                     351,600               0.9%

Short-term Government Debt

 Mexico

 Municipal bond                                                  3,345,971         258,890               0.6%
 Total Investments in Short-term Government Debt (cost $259,563)                   258,890               0.6%




                                                         4
            Case 2:19-cv-04088-BMS Document 1-8 Filed 09/06/19 Page 9 of 16
Broad Reach Capital, LP
Condensed Schedule of Investments (Continued)
December 31, 2016

                                                                                                         Percentage of
                                                                                          Fair             Partners'
Investments in securities (Continued)                              Shares                 Value             Capital
Call Options Purchased
  United States
   Apple Inc - Call Jan 00110.000                                       4,650    $          2,917,875                7.3%
   Other Call Options Purchased                                                               837,775                2.1%

 Total Investments in Call Options Purchased (cost $4,675,204)                              3,755,650                9.4%
Put Options Purchased
 United States                                                                                 51,385                0.1%
 Total Investments in Put Options Purchased (cost $82,336)                                     51,385                0.1%
 Total Investments in Securities (cost $84,914,282)                              $       106,283,356                265.1%

Securities sold, not yet purchased
Common stocks
  United States

 Technology
   Apple Inc                                                        (199,200)    $        (23,071,344)          ( 57.6)%
 Total Investments in Common Stocks (proceeds $23,125,620)                                (23,071,344)          ( 57.6)%

Exchange Traded Funds
 United States
 Large Blend

   SPDR S&P 500 ETF TR TR UNIT                                        (32,500)            ( 7,264,725)          ( 18.1)%
 Total Investments in Exchange Traded Funds (proceeds $7,320,628)                          (7,264,725)          ( 18.1)%
Call Options Written
 United States

   Nvidia Corp - CALL JAN 00020.000                                    (1,588)            (13,775,900)          (   34.4)%
   Apple Inc - CALL JAN 00090.000                                      (3,140)            ( 8,132,600)          (   20.3)%
   Nvidia Corp - CALL JAN 00045.000                                      (435)            ( 2,691,563)          (    6.7)%
   JP Morgan Chase & Co - CALL JAN 00052.500                             (665)            ( 2,246,038)          (    5.6)%
   Other Call Options Written                                                             (20,135,669)          (   50.2)%

   Total United States (cost $40,869,826)                                                 (46,981,769)         ( 117.2)%

 Brazil                                                                                      ( 2,461)           ( 0.0)%

 Total Call Options Written (proceeds $40,873,997)                                        (46,984,230)          (117.2)%

Put Options Written
 United States                                                                               (502,906)          ( 1.3)%
 Total Put Options Written (proceeds $1,119,061)                                             (502,906)

 Total Securities sold, not yet purchased (proceeds $72,439,306)                 $        (77,823,205)          (194.2)%



                          The accompanying notes are an integral part of these financial statements.



                                                             5
            Case 2:19-cv-04088-BMS Document 1-8 Filed 09/06/19 Page 10 of 16

Broad Reach Capital LP
Statement of Operations
For the Year Ended December 31, 2016


Investment income

Dividends                                                                                 $   3,409,825
Interest                                                                                        205,914

   Total investment income                                                                    3,615,739

Expenses
 Dividends paid on securities sold short                                                       101,174

   Total expenses                                                                              101,174

              Net investment income                                                           3,514,565

Net realized and unrealized gain (loss) on trading activity

Net realized and unrealized gain on trading activity                                          1,436,754

            Net income                                                                    $   4,951,319




                 The accompanying notes are an integral part of these financial statements.



                                                       6
          Case 2:19-cv-04088-BMS Document 1-8 Filed 09/06/19 Page 11 of 16

Broad Reach Capital LP
Statement of Changes in Partners' Capital
For the Year Ended December 31, 2016



                                                                         Limited
                                                                         Partners

Partners' capital at December 31, 2015                              $              -

Allocation of net income per partnership
 agreement:
    Allocation to limited partners                                         4,951,319

          Net income                                                       4,951,319

Capital transactions
   Contributions of capital                                               41,411,858
   Withdrawal of capital                                                 ( 6,289,692)

                                                                          35,122,166

          Net increase                                                    40,073,485

Partners' capital at December 31, 2016                              $     40,073,485




      The accompanying notes are an integral part of these financial statements.


                                                      7
       Case Capital,
Broad Reach 2:19-cv-04088-BMS
                     LP       Document 1-8 Filed 09/06/19 Page 12 of 16
Notes to Financial Statements
December 31, 2016
___________________________________________________________________________________

1.   Organization

     Nature of Operations – Broad Reach Capital, LP (the “Fund”) was organized as a limited partnership
     under the laws of the State of Delaware and commenced operations on February 1, 2016. The Fund’s
     investment objective is to seek consistent absolute returns primarily through capital appreciation, while
     also attempting to preserve capital and mitigate risk. The strategy of the Fund is to invest its account with
     managers (“Managers”) that represent a diverse set of assets in order to reduce exposure to any single
     asset class. These asset classes could include but are not limited to equities, bonds, options, commodities,
     foreign exchange and energy. The Fund’s investment adviser is Bristol Advisors LLC (the “Adviser”).


2.   Significant Accounting Policies

      The Fund follows the accounting and reporting guidance in FASB Accounting Standards Codification
      946 applicable to investment companies. The following is a summary of the significant accounting and
      reporting policies used in preparing the financial statements.

      Security valuation. All investments in securities are recorded at their estimated fair value, as described in
      note 3.

     Security Transactions and Income - The Fund records its securities transactions and related revenues and
     expenses on a trade-date basis. Unrealized appreciation or depreciation on securities is reflected in the
     statement of operations. The cost basis used in calculating realized gains and losses on the sale of
     investment securities is specific identification method.

     Interest income is accrued as earned or incurred.

     Operating Expenses. All operating expenses incurred by the Fund, except for dividends paid on
     securities sold, not yet purchased are paid by the Adviser.

     Foreign currency. Investment securities and other assets and liabilities denominated in foreign currencies
     are translated into U.S. dollar amounts at the date of valuation. Purchases and sales of investment
     securities and income and expense items denominated in foreign currencies are translated into U.S. dollar
     amounts on the respective dates of such transactions.

     Income Taxes - No federal, state, or local taxes have been provided on profits of the Fund since the
     partners are individually liable for the taxes on their share of the Fund’s income or loss.

     The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely
     than not to be sustained, assuming examination by tax authorities. Management has analyzed the Fund's
     tax positions and concluded that no liability for unrecognized tax benefits should be recorded related to
     uncertain tax positions taken on returns or expected to be taken in the Fund's 2016 tax returns. The Fund
     identifies its major tax jurisdiction as U.S. Federal where the Fund makes significant investments;
     however, the Fund is not aware of any tax positions for which it is reasonably possible that the total
     amounts of unrecognized tax benefits will change materially in the next 12 months.

     Allocation of Income/Loss - The results of operations are allocated to each partner’s capital account, on a
     monthly basis, in accordance with Broad Reach Capital, LP Limited Fund Agreement dated January 1,
     2016 (the “Fund Agreement”).

     Contributions and Withdrawals of Capital - New members may be admitted to the Fund and existing
     members may increase their interests at the beginning of each calendar month. Members may
     withdrawal any part of their interest at the end of any month upon written notice.
                                                       8
       Case Capital,
Broad Reach 2:19-cv-04088-BMS
                     LP       Document 1-8 Filed 09/06/19 Page 13 of 16
Notes to Financial Statements
December 31, 2016
___________________________________________________________________________________

2.   Significant Accounting Policies (continued)

     Short Sales of Securities - The Fund may make short sales, which are transactions in which the Fund
     sells a security it does not own in anticipation of a decline in the market value of that security. To
     complete a short sale transaction, the Fund will borrow the security from a broker-dealer, which
     generally involves the payment of a premium and transaction costs. The Fund then sells the borrowed
     security to a buyer in the market. The Fund will then cover the short position by buying shares in the
     market either (i) at its discretion; or (ii) when called by the broker-dealer lender. Until the security is
     replaced, the Fund is required to pay the broker-dealer lender any dividends or interest that accrues
     during the period of the loan. In addition, the net proceeds of the short sale will be retained by the
     broker to the extent necessary to meet regulatory or other requirements, until the short position is
     closed out.
     The Fund will incur a loss as a result of the short sale if the price of the security increases between the
     date of the short sale and the date on which the Fund replaces the borrowed security. The Fund will
     realize a gain if the security declines in price between those dates. The amount of any gain will be
     decreased, and the amount of any loss increased, by the amount of the premium, dividends, interest or
     expenses the Fund may be required to pay in connection with a short sale. When the Fund makes a
     short sale, the Fund will segregate liquid assets (such as cash, U.S. government securities, or equity
     securities) on the Fund's books and/or in a segregated account at the Fund's prime broker in an
     amount sufficient to cover the current value of the securities to be replaced as well as any dividends,
     interest and/or transaction costs due to the broker-dealer lender. In determining the amount to be
     segregated, any securities that have been sold short by the Fund will be marked to market daily. To the
     extent the market price of the security sold short increases and more assets are required to meet the
     Fund's short sale obligations, additional assets will be segregated to ensure adequate coverage of the
     Fund's short position obligations.


     Use of Estimates - The preparation of the financial statements in conformity with accounting principles
     generally accepted in the United States of America requires management to make estimates and
     assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets
     and liabilities at the date of the financial statements and the reported amounts of revenues and expenses
     during the reporting period. Actual results could differ from those estimates and assumptions.

     Subsequent events - Management has evaluated the impact of all subsequent events through June 20,
     2017, the date the financial statements were available to be issued and has determined there were no
     subsequent events requiring disclosure in these financial statements.

3.   Securities Valuations

     Processes and Structure

     Fund management has adopted methods for valuing securities including in circumstances in which market
     quotes are not readily available and has delegated authority to the Fund's administrator to apply those
     methods in making fair value determinations, subject to board oversight. The majority of the Fund’s
     securities are traded on national and international securities exchanges and are stated at the last reported
     sales price on the day of valuation..

     Hierarchy of Fair Value Inputs

     The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.
     GAAP establishes a hierarchy that prioritizes inputs to valuation techniques used to measure fair value. The
     three levels of inputs are as follows:
                                                      9
       Case Capital,
Broad Reach 2:19-cv-04088-BMS
                     LP       Document 1-8 Filed 09/06/19 Page 14 of 16
Notes to Financial Statements
December 31, 2016
___________________________________________________________________________________

3.   Securities Valuations (Continued)

        Level 1. Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has
        the ability to access.

        Level 2. Observable inputs other than quoted prices included in level 1 that are observable for the asset
        or liability either directly or indirectly. These inputs may include quoted prices for the identical
        instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit
        risk, yield curves, default rates, and similar data.

        Level 3. Unobservable inputs for the asset or liability to the extent that relevant observable inputs are not
        available, representing the Fund's own assumptions about the assumptions that a market participant
        would use in valuing the asset or liability, and that would be based on the best information available.

        The availability of observable inputs can vary from security to security and is affected by a wide variety
        of factors, including, for example, the type of security, whether the security is new and not yet
        established in the marketplace, the liquidity of markets, and other characteristics particular to the
        security. To the extent that valuation is based on models or inputs that are less observable or
        unobservable in the market, the determination of fair value requires more judgment. Accordingly, the
        degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3.

     The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such
     cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement
     falls in its entirety is determined based on the lowest level input that is significant to the fair value
     measurement in its entirety.

     Fair Value Measurements

     A description of the valuation techniques applied to the Fund's major categories of assets and liabilities
     measured at fair value on a recurring basis follows.

     Equity securities (common stocks). Securities traded on national and international securities exchanges (or
     reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation.
     To the extent these securities are actively traded, and valuation adjustments are not applied, they are
     categorized in level 1 of the fair value hierarchy. Certain foreign securities may be fair valued using a
     pricing service that considers the correlation of the trading patterns of the foreign security to the intraday
     trading in the U.S. markets for investments such as American Depositary Receipts, financial futures,
     Exchange Traded Funds, and the movement of the certain indexes of securities based on a statistical
     analysis of the historical relationship and that are categorized in level 2.

     Options. Securities traded on national and international securities exchanges (or reported on the NASDAQ
     national market) are stated at the last reported sales price on the day of valuation. To the extent these
     securities are actively traded, and valuation adjustments are not applied, they are categorized in level 1 of
     the fair value hierarchy. Certain foreign securities may be fair valued using a pricing service that considers
     the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for
     investments such as American Depositary Receipts, financial futures, Exchange Traded Funds, and the
     movement of the certain indexes of securities based on a statistical analysis of the historical relationship
     and that are categorized in level 2.




                                                       10
       Case Capital,
Broad Reach 2:19-cv-04088-BMS
                     LP       Document 1-8 Filed 09/06/19 Page 15 of 16
Notes to Financial Statements
December 31, 2016
___________________________________________________________________________________

3.   Securities Valuations (Continued)

      Municipal bond. The fair value of municipal bond is estimated using various techniques, which may
      consider recently executed transactions in securities of the issuer or comparable issuers, market price
      quotations (when observable), bond spreads, fundamental data relating to the issuer, and credit default swap
      spreads adjusted for any basis difference between cash and derivative instruments. Although most
      municipal bonds are categorized in level 2 of the fair value hierarchy, in instances when lower relative
      weight is placed on transaction prices, quotations, or similar observable inputs, they are categorized in level
      3.

      Exchange Traded Funds. Securities traded on a national securities exchange (or reported on the NASDAQ
      national market) are stated at the last reported sales price on the day of valuation. To the extent these
      securities are actively traded, and valuation adjustments are not applied, they are categorized in level 1 of
      the fair value hierarchy. Certain foreign securities may be fair valued using a pricing service that considers
      the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for
      investments such as American Depositary Receipts, financial futures, Exchange Traded Funds, and the
      movement of the certain indexes of securities based on a statistical analysis of the historical relationship
      and that are categorized in level 2.

     Private equity investments and limited Fund. Securities for which quotations are not readily available are
     valued at fair value, as determined by the administrator. Securities issued by publicly traded companies are
     generally valued at a discount to similar publicly traded securities. Securities issued by nonpublic entities
     may be valued by reference to comparable public entities or fundamental data relating to the issuer, or both.
     Depending on the relative significance of valuation inputs, these instruments may be classified in either
     level 2 or level 3 of the fair value hierarchy.

     There were no significant transfers into or out of Level 1 or Level 2 during the period. It is the Fund’s
     policy to recognize transfers into and out of Level 1 and Level 2 at the end of the reporting period.

                                            Financial Instruments - Asse ts
      Categories                          Level 1       Level 2      Level 3                         Total

      Common stocks              $ 98,865,706                $     -       $            -       $  98,865,706
      Exchange traded funds          3,000,125                     -                    -           3,000,125
      Master limited partnership       351,600                     -                    -             351,600
      Short-term government debt           -                   258,890                                258,890
      Call options purchased         3,755,650                     -                    -           3,755,650
      Put options purchased             51,385                     -                    -              51,385
      Total                      $ 106,024,466               $ 258,890     $            -       $ 106,283,356


                                         Financial Instruments - Liabilities
      Categories                        Level 1         Level 2      Level 3                        Total

      Common stocks                $    (23,071,344)     $        -       $         -       $       (23,071,344)
      Exchange traded funds             ( 7,264,725)              -                 -               ( 7,264,725)
      Call options written              (46,984,230)              -                 -               (46,984,230)
      Put options written               ( 502,906)                -                 -               ( 502,906)
      Total                        $    (77,823,205)     $        -       $         -       $       (77,823,205)


                                                       11
       Case Capital,
Broad Reach 2:19-cv-04088-BMS
                     LP       Document 1-8 Filed 09/06/19 Page 16 of 16
Notes to Financial Statements
December 31, 2016
___________________________________________________________________________________

4.    Notes receivable

      The Fund has three notes receivable (the “Notes”) outstanding at December 31, 2016. The Notes are
      valued using amortized cost, which approximates fair value. The table below lists the details of the
      Notes.


                                            Interest            Interest
                          Amount              Rate              Earned          Maturity Date

      Note 1         $       1,200,000             0%       $     25,000      January 3, 2017
      Note 2                 5,000,000            10%            154,892      December 31, 2017
      Note 3                 2,500,000             6%             25,000      December 31, 2017
      Total          $       8,700,000                      $    204,892


5.   Due From Broker

     Due from broker includes cash balances held with brokers, receivables and payables from unsettled
     trades and collateral on derivative transactions. Amounts due from brokers may be restricted to the
     extent that they serve as deposits for securities sold short.
     In the normal course of business, substantially all of the Fund's securities transactions, money balances,
     and security positions are transacted with the Fund's broker: Industrial and Commercial Bank of China,
     a major brokerage firm. The Fund is subject to credit risk to the extent any broker with which it
     conducts business is unable to fulfill contractual obligations on its behalf. The Fund's management
     monitors the financial condition of such broker and does not anticipate any losses from this
     counterpart.
6.   Financial Highlights

     The following table presents financial highlights of the Fund for the year ended December 31, 2016. An
     individual partner’s ratios and total return may vary from the Fund’s ratios and total return.

             Ratio to average partne rs' capital
               Expenses (including operating and investment)                                           0.5%
                Net investment income                                                                17.8%

             Total re turn                                                                           26.9%




                                                       12
